I dissent. The undisputed evidence shows that John Murray, the respondent and the father of the deceased, was, at the time of the death of his son, possessed of property of the value of approximately five thousand five hundred dollars. This property consisted of money loaned out to the brother of the father, and was represented in the form of notes receivable, and there is not a scintilla of evidence to show that these notes were not worth their face value. In fact, as recited in the majority opinion, they were in a short time after the death of the son "reduced to cash in an amount of five thousand five hundred dollars." The finding, therefore, of the Commission that the father was partially dependent upon his son during the lifetime of the latter finds no support whatever in the evidence.
Rehearing denied.
All the Justices concurred.